Citation Nr: 1502882	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO. 12-24 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

An entitlement to an initial rating in excess of 0 percent for right eye nerve palsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to March 2011.

This case comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from an August 2011 rating decision of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Salt Lake City, Utah. The Veteran testified at a hearing at the San Antonio, Texas, VA Intake Site before the undersigned Veterans Law Judge (hereinafter "VLJ") in October 2013. A copy of the hearing transcript is of record and has been reviewed. At the October 2013 hearing, the undersigned VLJ and representative for the Veteran outlined the issue on appeal, engaged in a colloquy as to the substantiation of the claim, and identified any outstanding evidence that needed to be obtained. Overall, the hearing was legally sufficient and the duty to assist has been met. No prejudice in the conduct of the hearing is shown or has been alleged. 38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010). The RO in Houston, Texas, currently has jurisdiction over the claims file.

The Board finds that a new VA medical opinion must be obtained before the right eye nerve palsy claim may be adjudicated. Specifically, the Veteran asserts that his double vision (diplopia) has worsened during the appeal period and he described symptoms not completely addressed in the earlier medical opinion. Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing. See Robinson v. Peake, 21 Vet. App. 545, 552; see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). Overall, the scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim," i.e., the information gathered upon investigation. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Because the record is currently insufficient to allow the Board to make a fully informed determination as to the right eye nerve palsy claim, remand for a new VA medical examination and opinion is necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims for service connection, so the Veteran is afforded every possible consideration. 

The Veteran testified that his diplopia is constant and that neither glasses nor prisms provide relief. He also testified that the diplopia has been getting worse and that it becomes more pronounced when he is tired.

The Board does not have the medical expertise to determine the seriousness of diplopia. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). Therefore, the Board must remand the claim for additional development. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014).

VA should schedule the Veteran for another examination and obtain another opinion regarding the seriousness of the right eye nerve palsy and diplopia.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine the current severity of his right eye nerve palsy and diplopia.

The examiner should identify and completely describe all current symptomatology. The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of the Schedule of Ratings - Eye, 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6090, 6061-6079 (2014). The pertinent rating criteria must be provided to the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner is asked to reconcile any opinion with the Veteran's contentions, to include his competent lay evidence, regarding the extent of the diplopia. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

